                                                    United States District Court
                                                    Central District of California
                                                                                                                                          JS-3

                                                                        Docket No.             ED CR 18-264-PSG
UNITED STATES OF AMERICA vs.

                                                                        Social Security No. 0       0     l     8
Defendant      ALEJANDRA ROMERO-AGREDANO
      Agredano, Alejandra R.
      Agredano, Alejandra Romero
      De Gonzalez, Alejandra
      Garcia, Alejandra
      Gonzalez, Alejandra
      Gonzalez, Alejandra Romero                                       (Last 4 digits)
      Romero, Alejandra
      Romero, Alejandra Gonzalez
      Romero Agredano, Alejandra
      Romero De Garcia, Alejandra
akas: Romero De Gonzalez, Aleiand



                                                                                                                MONTH     DAY      YEAR
                                                                                                                12          02       19
            In the presence ofthe attorney for the government, the defendant appeared in person on this date.


 COUNSEL                                                          RTND Michael McDonnell
                                                                        (Name of Counsel)

                 DX GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO     ~  NOT
     PLEA
                                                                                                         CONTEIYDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY, defendant has been convicted as charged of the offenses)of

                 Distribution of Carfentanil in violation of Title 21 U.S.C. §841(a)(1), 21 U.S.C. §841(b)(1)(A)(vi), as
                 charged in Count 4 of the Indictment.
                                                                                                                                          to
JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause the
                                                                                  the defendant guilty as charged and convicted and ordered that:
AND PROB/        contrary was shown,or appeared to the Court,the Court adjudged
                 Pursuant to the Sentencing Reform Act of 1984, it is the judgment    of the Court that the defendant is hereby committed to the
  COMM
  ORDER          custody of the Bureau of Prisons to be imprisoned for a term of: 36 MONTHS     .


It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that she is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      The defendant shall not commit any violation of local, state, or federal law or ordinance.
                                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
CR-104(wpd 10/18)
                                                          Docket No.:   ED CR 18-264-PSG
USA vs.    ALEJANDRA ROMERO-AGREDANO

                                                                            substance. The defendant shall
3.     The defendant shall refrain from any unlawful use of a controlled
                                                                             at least two periodic drug tests
       submit to one drug test within 15 days ofrelease from custody and
                                                                            Probation Officer.
       thereafter, not to exceed eight tests per month, as directed by the
                                                                              pay the special assessment in
4.     During the period of community supervision, the defendant shall
                                                                            t.
       accordance with this judgment's orders pertaining to such paymen
                                                                                    ofthe United States, and
5.     The defendant shall comply with the immigration rules and regulations
                                                                                   reenter the United States
       if deported from this country, either voluntarily or involuntarily, not
                                                                                     al Services Office while
       illegally. The defendant is not required to report to the Probation &Pretri
                                                                                     from any custody or any
       residing outside ofthe United States; however, within 72 hours ofrelease
                                                                                          the defendant shall
       reentry to the United States during the period of Court-ordered supervision,
                                                                                                 States Court
       report for instructions to the United States Probation Office located at: the United
       House, 312 North Spring Street, Room 600, Los Angeles, California 90012.
                                                                                                nt.
6.      The defendant shall cooperate in the collection of a DNA sample from the defenda
                                                                                                      papers,
7.      The defendant shall submit his or her person, property, house, residence, vehicle,
                                                                                                           ns
        computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communicatio
        or data storage devices or media, office, or other areas under the defendant's control, to a search
        conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
        a search may be grounds for revocation. The defendant shall warn any other occupants that the
        premises may be subject to searches pursuant to this condition. Any search pursuant to this
        condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
        suspicion that the defendant has violated a condition of her supervision and that the areas to be
        searched contain evidence of this violation.

It is further ordered that the defendant surrender herself to the institution designated by the Bureau of
Prisons on or before 12 noon, on February 7,2020. In the absence of such designation, the defendant
shall report on or before the same date and time, to the United States Marshal located at Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012.

All remaining counts are ordered dismissed as to this defendant only.

The bond is hereby exonerated upon surrender.

The defendant is advised ofthe right to appeal.




                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page 2
CR-104(wpd 10/18)
                                                                                           Docket No.:     ED CR 18-264-PSG
USA vs.     ALEJANDRA ROMERO-AGREDANO


                                                                    it is hereby ordered that the Standard Conditions of Probation and
In addition to the special conditions of supervision imposed above,
                                                                        change the conditions of supervision, reduce or extend the period of
Supervised Release within this judgment be imposed. The Court may
                                                                     the maximum period permitted by law, may issue a warrant and revoke
supervision, and at any time during the supervision period or within
supervision for a violation occurring during the supervision period.




                    /3~ ~ t g
           Date                                                           U. S. District Judge

                                                                                           ommitment Order to the U.S. Marshal or other qualified officer.
It is ordered that the Clerk deliver a copy of this Judgment and Probation/C

                                                                          Clerk, U.S. District Court




                  ~Z           0~                                   BY
           Filed Date                                                         Deputy Clerk



                                                                                                                   forth below).
The defendant must comply with the standard conditions that have been adopted by this court (set

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                9.      The defendant must not knowingly associate with any persons engaged
      crime;                                                                                in criminal activity and must not knowingly associate with any person
2.    he defendant must report to the probation office in the federal                       convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                     officer. This condition will not apply to intimate family members, unless
      sentence of probation or release from imprisonment, unless                            the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                          that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                    rehabilitation;
      the court or probation officer;                                               10.     The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the .judicial district                         purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                      controlled substance, or any paraphernalia related to such substances,
      officer;                                                                              except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation            1 1.    The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                     arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                  1 2.    For felony cases,the defendant must not possess a firearm, ammunition,
6.    The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before         13.     The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                         enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                       permission ofthe court;
 7.   The defendant must permit the probation officer to contact him or             1 4.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                     those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                      such notifications;
      the probation officer for schooling, training, or other acceptable            15.     The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                      implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                             criminal conduct, protectthe public from further crimes ofthe defendant;
       unanticipated change;                                                                and provide the defendant with needed educational or vocational
                                                                                            training, medical care, or other correctional treatment in the most
                                                                                            effective manner.




                                                     JI~DGMENT &PROBATION/COMMITMENT ORDER                                                                      Page 3
CR-104(wpd 10/18)
                                                                                   Docket No.:      ED CR 18-264-PSG
USA vs.     ALEJANDRA ROMERO-AGREDANO


                                                                                             forth below).
   ❑       The defendant must also comply with the following special conditions (set


                                                                                        COLLECTION OF FINANCIAL SANCTIONS
          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND
                                                                                               unless the court waives interest or unless the fine or
          The defendant must pay interest on a fine or restitution of more than $2,500,
                                                                              the judgment  under  18 U.S.C. § 3612(fl(1). Payments may be subject
restitution is paid in full before the fifteenth (15th) day after the date of                    pertaining to restitution, however, are not applicable
                                                             § 3612(g).   Interest and penalties
to penalties for default and delinquency under 18 U.S.C.
for offenses completed before April 24, 1996.
                                                                                            termination of supervision, the defendant must pay the
         If all or any portion of a fine or restitution ordered remains unpaid after the
balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.
                                                                                                   any change in the defendant's mailing address or
         The defendant must notify the United States Attorney within thirty (30) days of
                                                                                         in full. 18 U.S.C. § 3612(b)(1)(F).
residence address until all fines, restitution, costs, and special assessments are paid
                                                                                                               Attorney of any material change in the
         The defendant must notify the Court (through the Probation Office) and the United States
                                                                                             fine or   restitution, as required by 18 U.S.C. § 3664(k).
defendant's economic circumstances that might affect the defendant's ability to pay a                               or that ofa party or the victim, adjust
                                                                     or the victim, and may,  on  its own  motion
The Court may also accept such notification from the government
                                        restitution under  18 U.S.C.  § 3664(k).  See  also 18  U.S.C.    § 3572(d)(3)    and for probation 18 U.S.C. §
the manner of payment of a fine or
3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence(under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
                                                                                                                                  statement, with
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial
                                                                                   In addition, the defendant must not apply for any loan or open
 supporting documentation as to all assets, income and expenses ofthe defendant.
 any line of credit without prior approval of the Probation Officer.



          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
                                                                                                                                          any
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts,including
                                       to
 business accounts, must be disclosed the    Probation Officer  upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




                                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 4
CR-104(wpd 10/18)
                                                                    RETURN

1 have executed the within Judgment and Commitment as follows:
                                                                                           to
Defendant delivered on
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant's appeal determined on
                                                                                            to
Defendant delivered on
     at
                                                                                   the within Judgment and Commitment.
     the institution designated by the Bureau of Prisons, with a certified copy of

                                                                    United States Marshal


                                                              By

            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

                                                                                                                     on file in my office, and in my
 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original
 legal custody.
                                                                     Clerk, U.S. District Court




            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


                                                                                                                     ,(2)extend the term of
Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


          (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




                                                 JIiDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 5
CR-104(wpd 10/18)
